PER CURIAM.
After reviewing the briefs and record on appeal in this case, we find the appellant has failed to demonstrate any reversible error, and we, therefore, affirm the judgments and sentences.
However, in the case sub judice, the trial court adjudged appellant insolvent. Thereafter, the court assessed costs against appellant in the amount of $10 pursuant to section 960.20, Florida Statutes (1981) (Crimes Compensation Trust Fund) and $2 pursuant to section 943.25(4), Florida Statutes (1981) (Law Enforcement Training and Correctional Officer Training Trust Fund). Appellant was not given adequate notice of, nor afforded an opportunity to object to, this assessment. Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we hereby strike these costs. This decision is without prejudice to the trial court assessing costs against the appellant in accordance with Jenkins.
CAMPBELL, A.C.J., and SCHOON-OVER and LEHAN, JJ., concur.